Citation Nr: 0602033	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1972 to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim.  In February 
2002, a hearing was conducted before a Decision Review 
Officer at the Nashville RO.    

The Board issued a final decision on this issue on April 8, 
2003, which denied the veteran's claim.  However, the veteran 
had submitted additional evidence directly to the RO with a 
waiver of regional office consideration.  The RO did not 
forward this evidence to the Board before the decision was 
dispatched, and it was not associated with the claims file at 
the time the Board made its decision.  Accordingly, in order 
to assure due process, the Board vacated the April 8, 2003 
decision pursuant to 38 C.F.R. § 20.904 and in July 2003 
issued a new decision that followed in its place.

The appellant then appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted in January 2004 and in 
February 2004 the Court issued an order granting the motion, 
vacating the July 2003 Board decision and the matter was 
remanded pursuant to 38 U.S.C.A. § 7252(a) for readjudication 
consistent with the motion.     

Pursuant to the Court's February 2004 order, the Board 
remanded the matter in August 2004.  The matter is now again 
before the Board for disposition.  




FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD), or an acquired psychiatric disorder that was present 
in service or otherwise related to her active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

The veteran asserts that she has an acquired psychiatric 
disorder, to include PTSD, as a result of her service.  She 
alleges that she was raped by three men while in service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including psychoses, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For psychosis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  During 
the pendency of this appeal, revisions were made to 38 C.F.R. 
§ 3.304(f).  However, those changes are essentially 
immaterial in this matter.  Here, the Board has determined 
that the appellant does not currently suffer from PTSD.  
Furthermore, the appellant does not allege, nor does the 
record show, that she participated in combat.  

It is noted that, as will be discussed infra, the veteran has 
been diagnosed as having a borderline personality disorder.  
In this regard, the Board stresses that personality disorders 
are not diseases or disabilities for compensation purposes.  
38 C.F.R. § 4.9. 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence does not show, 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.  The veteran is arguing 
that her PTSD is a result of an in-service personal assault.    

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  In Doran, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine where the benefit of the doubt is given to 
the claimant unless the evidence preponderates against the 
claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).  

The veteran's service medical records (SMR's) are negative 
for a diagnosis of a psychiatric disorder.  A Mental Hygiene 
Consultation Service Report, dated in February 1973, also 
showed no psychiatric diagnosis.  This was conducted in 
conjunction with an administrative separation proceeding.  
SMR's do show that, three days prior, the veteran sought 
medical attention for an alleged rape and two days later was 
treated for an apparent suicide gesture, in which she slashed 
her wrists.  The physical examination for the rape revealed 
no evidence of forced brutality or forced penetration.  There 
were spermatozoa in her vagina.  Records from the U.S. Army 
Crime Records Center show that she filed a claim stating that 
three men raped her.  However, at the conclusion of a sworn 
statement she stated that nothing had happened, that she had 
not been raped.  The investigation was concluded as 
unfounded.    

Post-service medical evidence includes private medical 
records, a lay statement from her then husband, in which he 
asserted that the veteran was a "totally different person" 
after the alleged in-service rape, VA treatment records and 
examination reports, the veteran's statements, and a 
transcript from a personal hearing held at the Nashville, 
Tennessee, RO, dated in February 2002.        

VA treatment records first show a psychiatric diagnosis in 
February 1998.  She was listed as suffering from alcohol 
abuse, anxiety disorder, borderline personality disorder, 
and was subsequently diagnosed with, inter alia, bipolar 
disorder and adjustment disorder with mixed emotions.  VA 
treatment records from 2000 show that treating doctors 
assigned diagnoses ranging from "PTSD, chronic" to 
provisional or delayed diagnoses of PTSD, including those 
stating "rule out PTSD".  A report, dated in February 
2001, listed a diagnosis of PTSD, chronic, but stated that 
it was based on the veteran's report of symptoms.  Letters 
from Dr. Brandon and Dr. Hood in 2000 both list the veteran 
as suffering from manic depression.  Treatment records from 
Dr. Brandon, a family practitioner, listed a diagnosis of 
PTSD in March 2001.  

The veteran submitted to a VA examination in December 2000, 
which included a longitudinal review of the claims folder by 
the examiner.  The examiner reviewed the SMR's, U.S. Army 
Crime Reports, and post-service VA and private treatment 
records, conducted an interview of the veteran, and included 
summaries of the records contained in the claims folder in 
his examination report.      

Upon examination, no abnormal motor movements were noted.  
Her mood was very tense and her affect was appropriate to 
content.  No speech pathology was noted, but the examiner 
noted that she reported hearing voices inside her head.  The 
examiner stated that it was doubtful that she had ever been 
psychotic.  No other type perceptual distortion was noted and 
no delusional material could be uncovered or elicited.  Her 
thinking was linear: goal-directed, relevant and logical.  
The examiner stated that the veteran was found to be in good 
contact with reality, fully oriented, and alert.  He further 
noted that she was found to be "motivated by intent to gain 
monetary benefits from the VA."  In the clinical interview, 
the examiner reported not being able to detect memory 
deficits in any sphere, although her concentration and 
calculation were poor.  She denied any present suicidal or 
homicidal ideas and impulses.  It was reported that the 
veteran described depressive features such as crying spells, 
poor concentration, reduced general motivation, anhedonia, 
feelings of hopelessness and uselessness, emptiness, fatigue, 
hypersomnia, fluctuating diarrhea and constipation, 
tachycardia, irritability, and personal devaluation.  

The examiner stated that the veteran did not show or relate 
PTSD symptoms.  There was no startle response, 
hypervigilance, flashbacks, intrusive thoughts, no documented 
nightmares or dreams, or persistent avoidance of stimuli 
which could be associated with the alleged trauma.  He stated 
that her difficulties began early in life.  He remarked that 
she did relay a litany of PTSD symptoms as if she were 
"reading from a checklist".  The examiner stated that when 
he asked how she could be so effective in isolating various 
pre-service abuses, which were summarized in the report, and 
forgetting about them and not doing the same with her 
experiences during service, she had no answer.  He stated 
that he suspected that compensation played a vital role.   

The DSM-IV diagnoses listed by the examiner were as follows: 
AXIS I , alcohol dependence, in early, full remission; and 
AXIS II, borderline personality disorder, with depression, 
moderate to severe.  The examiner concluded the examination 
report by stating:

[The veteran's] history denotes 
maladaptive patterns of behavior 
which began early on with running 
away form home, promiscuity ending 
in pregnancy at age 16, early 
emotional and physical abuse, and a 
successive number of relationships 
which proved to be untenable, 
including 10 marriages.  
Experiences in active duty may have 
been less than rewarding, but are 
not the cause of her present 
pathology.  Alcohol and tobacco 
abuse also did not result from 
active duty experiences.  

The Board notes that the veteran submitted a statement, 
dated in January 2002, in which she requested another 
examination.  Specifically, she stated that the December 
2000 examination was incomplete because VA was not at that 
time considering PTSD and that it did not appear that an 
opinion on PTSD was requested.  In fact, the examination 
report was titled a PTSD examination and did indeed discuss 
her PTSD claim extensively.  The Board, therefore, finds 
that the veteran's allegation is unfounded.  

Medical evidence from Centerstone Community Mental Health 
Centers, Inc. includes a November 2002 report listing an 
Axis I diagnosis of PTSD, chronic, delayed onset.  The 
report appeared to indicate that the veteran had stress and 
anxiety symptoms rooted in rape trauma.  

A clinical intake assessment from Centerstone noted legal 
troubles of the veteran, to include numerous "run-ins " 
with the juvenile justice system.  Treatment records note 
the veteran's reported rape in service and that she reported 
being hypervigilant, even in her home.  A psychiatric 
evaluation, dated January 2003, listed her chief complaints 
as anxiety, flashbacks, and depressive symptoms.  Upon 
physical examination, the veteran was reported to have been 
alert and oriented times three.  Her mood was depressed and 
the examiner noted that she became tearful when talking of 
her nightmares and flashbacks.  There were no indications of 
psychosis and her cognitive functioning was intact.  Her 
insight was noted to be present.  The examiner's impression 
was post-traumatic stress disorder, chronic.  She was placed 
on Lexapro.  There is no indication that the examiner had 
the benefit of the veteran's claims folder for review.      

The veteran was afforded another VA examination in February 
2005.  It was stated in the examination report that the 
examiner conducted an exhaustive review of the Board's 
August 2004 remand, the veteran's claims folder, and all 
computerized progress notes.  It was noted that the veteran 
began showing psychiatric problems in her early teens.  The 
examiner also noted that records indicated that she was 
physically abused by her father and that she engaged in 
self-injurious behaviors as a teenager.  A comment by the 
examiner indicated that the veteran was inconsistent in her 
accounts of historical events.  It was also stated that the 
veteran had made numerous suicide attempts and that she had 
been psychiatrically hospitalized multiple times for alcohol 
abuse, manic-depression, and anxiety.  Additionally, it was 
noted that she had been married ten times.  After 
examination of the veteran, the examiner stated, "[b]ased 
on the exhaustive review of [the veteran's] C-file, medical 
records, interview data and test results it is this 
examiner's opinion that much more likely than not she DOES 
NOT have Post Traumatic Stress Disorder from events during 
her military service."  The examiner remarked that the 
veteran had a tragic childhood and an equally troubled and 
confused adolescence and young adulthood, but emphasized 
that all of her symptoms seemed attributable primarily to 
her borderline personality disorder that she acquired at an 
early age.  With regard to medical reports in the claims 
folder listing a diagnosis of PTSD, the examiner stated that 
he thought such findings could be traced to some of the 
comments contained in the May 2000 VA psychology consult 
report by Dr. Andrew J. Phay.  Specifically, the examiner 
referred to the results of the PAI, which showed significant 
elevation of her PTSD scale.  It was stated that the items 
on that scale are pretty obvious and indicated that such 
could be manipulated, thus elevating the scale.  He conveyed 
that he did not trust the PAI as a good indicator of PTSD, 
but noted that the veteran's PAI results may have been used 
as evidence for other examiner's conclusions that the 
veteran had PTSD.  He stressed, though, that in contrast to 
Dr. Phay, Dr. Phillips (who conducted the December 2000 VA 
examination), and he himself did not place credence in the 
PAI results.  It was noted that the examiner administered 
the MMPI-2 during the examination.  He stated that, in his 
opinion, the MMPI-2 results offered much more convincing 
evidence for a borderline personality disorder as being the 
central pathological element in the veteran's personality, 
stating further that it offered scant evidence that PTSD was 
a prominent element.  He listed an Axis I diagnosis of 
alcohol dependence in remission and an Axis II diagnosis of 
borderline personality disorder.  PTSD was not diagnosed.           

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.  The Board observes that the weight it places on a 
medical professional's opinion depends on factors such as 
the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993.)  

Here, despite the veteran's claim that she suffers from PTSD 
as a result of an in-service rape, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  The Board finds that both the December 
2000 and February 2005 VA examination reports are highly 
probative, both of which conclude that the veteran does not 
have PTSD.  It is important to note that both of these 
examinations were based on comprehensive reviews of the 
veteran's claims folder.  In reaching this decision, the 
Board has considered the scattered diagnoses of PTSD found 
in the VA outpatient treatment reports, as well as in the 
psychiatric evaluation report from Centerstone, dated in 
January 2003.  However, the probative value of this evidence 
is weakened by the fact that her PTSD diagnoses are not 
shown to have been based on a full review of the claims file 
or any other detailed and reliable history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In fact, as stated above, one 
diagnosis specifically stated that it was based upon the 
veteran's report of her symptoms.  This evidence is 
outweighed by the previously discussed evidence which shows 
that the veteran does not have PTSD.  In this regard, the 
Board reiterates that both the December 2000 and February 
2005 VA examinations were based on comprehensive reviews of 
the veteran's claims folder.  Further, the Board stresses 
that the February 2005 VA examination report reflects that 
psychometric testing was administered.  Moreover, the 
examiner specifically addressed those medical reports in the 
claims folder diagnosing PTSD, provided a potential 
rationale for how those conclusions were reached, and 
explained why his conclusion, as well as that of others, 
differed.  Therefore, as the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, service connection for PTSD must be 
denied.  

In arriving at this decision, consideration has been given to 
the claimed stressor and the provisions of 38 C.F.R. 
§ 3.304(f) in reference to personal assault cases.  However, 
since the veteran does not have PTSD, the issue of whether 
the veteran was exposed to a stressor is not material as it 
is a "downstream" issue and will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  

The Board finds that service connection for an acquired 
psychiatric disorder other than PTSD is not warranted. The 
veteran's service medical records covering her active duty 
service do not show complaints, treatment or a diagnosis 
involving psychiatric symptoms.  Additionally, as is stated 
previously, a Mental Hygiene Consultation Service Report 
conducted shortly before separation from service was negative 
for a psychiatric diagnosis.  Given the foregoing, the Board 
finds that an acquired psychiatric disorder is not shown 
during active duty service.  See 38 C.F.R. § 3.303.

Moreover, the sole Axis I diagnosis listed in both the 
December 2000 and February 2005 VA examination reports was 
alcohol dependence, stated to be in early full remission in 
the December 2000 report and in "remission" in the February 
2005 report.  Accordingly, the claim must be denied.  See 
Gilpin, supra.  

The Board has considered the written and oral testimony of 
the veteran.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issue in this case ultimately rests upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis.  The veteran, untrained in the fields of 
medicine and/or psychiatry, is not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board has determined that service connection for an 
acquired psychiatric disorder, to include PTSD is not 
warranted.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a November 2004 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  Additionally, 
the letter requested that she submit reports of private 
physicians who have treated her for the condition on appeal 
and asked her to identify any possible sources of information 
and evidence such as police reports or medical treatment 
records for assault or rape.  The letter also requested that 
she submit supporting statements from any individuals with 
whom she may have discussed the incident and furnish copies 
of correspondence she may have sent to close friends or 
relatives in which she related information about the 
incident.  It is also emphasized that the Board's August 2004 
remand explained that, even if the military record contained 
no documentation that a personal assault occurred, 
alternative evidence might still establish an in-service 
stressful incident.            

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the November 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide her claim.    
     
In addition, the April 2005 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help her to obtain relevant records 
necessary to substantiate her claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, she was notified that VA 
would obtain her service medical records and other relevant 
records pertaining to her active duty that are held or 
maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by 


any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the November 2004 VCAA notice letter sent to the 
veteran specifically requested that the veteran inform VA of 
any evidence or information that she thought would support 
her appeal.  The letter further stated that if such evidence 
was in her possession, she was to send it to VA.  Moreover, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  For instance, the April 2005 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice 


has been met, any error in not providing a single notice to 
the appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


